UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7264



In Re: KENARD E. JOHNSON,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-02-189)


Submitted:   September 19, 2002           Decided:   October 2, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenard E. Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenard E. Johnson filed a petition for a writ of mandamus

alleging undue delay in the district court. Johnson filed a habeas

corpus petition pursuant to 28 U.S.C. § 2241 (West 2000) on

March 5, 2002.   The action was referred to a magistrate judge on

the same day.

     The writ of mandamus is a drastic remedy and should only be

granted in those extraordinary situations when no other remedy is

available.    In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Because the matter has been pending before a magistrate judge for

just over six months, we find that there has been no undue delay in

processing Johnson’s petition.   We therefore deny the petition for

mandamus relief without prejudice to Johnson’s right to refile if

the district court does not act expeditiously.   We grant Johnson’s

motion to proceed in forma pauperis in this court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                 2